EXHIBIT 10.1

JOINT VENTURE AGREEMENT

TO MARKET PRODUCTS

            Koios LLC ("KO") and GreenHouse Solutions, Inc. ("GHS"), for and in
consideration of mutual benefits, detriments and promises, and the cross
consideration recited  herein, and the covenants, terms, and provisions
hereinafter, hereby covenant, agree, and recite as follows:

            KO is the holder of a license for certain proprietary formulations
of nutraceutical supplements.

            GHS wishes to produce and market a hemp enhanced nutraceutical
products.

            The parties recite that KO is willing to grant a non-exclusive
license for a formula for the purpose of producing nutraceutical supplements
with which Koios shall combine the sublicensed formula for hemp from GHS, and
other enhancing ingredients.

1.                  1.         1.                     Joint venture. KO and GHS
agree to associate themselves as a joint venture for the manufacturing and sale
of the nutraceutical products based in part on the licensed formula described in
Schedule A to be conducted under the name of Koios "Powered by GHS".

2.                     Contributions.

                                   

                        (a)        KO grants the non-exclusive sublicense to the
formula as described on Schedule A, to the joint venture as its investment, for
the manufacture and marketing of a nutritional drink using KO's formula combined
with a hemp ingredient ("products") which is considered to be the agreed value
of the contribution of 50%. KO, during the term of the joint venture, gives the
joint venture the non-exclusive right to  sell the Products using the formula
without any compensation other than payment of manufacturing costs , marketing
costs, and its share of the profits.

                        (b)        The contribution of GHS to the joint venture
shall consist of the all manufacturing and production costs of the GHS hemp
drink.

 

3.                     Responsibility. KO shall be responsible for the
manufacture and sale of the Products and will make available sufficient skilled
and unskilled workers, equipment, raw materials, supplies, manufacturing,
storage and office space, clerical and sales help to accomplish the manufacture
and sales. KO will use its best efforts to produce and launch the Products into
the market and develop increasing use of the Products.

--------------------------------------------------------------------------------


 

4.                     Conduct of operations. KO shall be responsible for and
devote its time, capital and effort to the manufacturing of Products using the
sublicensed formulae and shall arrange for the marketing of the Products. GHS
shall be kept fully informed of the progress of the joint venture and shall be
consulted by GHS on all major formulation matters.

 

5.                     Profit and loss. Net profits, which shall be computed by
deducting all manufacturing and direct sales expenses from gross product sales
receipts of the Products, shall be distributed monthly 45 days in arrears and
divided between the parties as follows: 50% to GHS and 50% to KO. Losses, if
any, shall be borne. KO shall provide sufficient accounting of profit and loss
under GAAP, so as to be auditable, in the joint venture.

 

6.                     Duration and termination. The joint venture shall
continue as long as marketing of the Products continues on a economically
feasible basis. Termination may be effectuated by 30 days written notice subject
to delivery of all paid orders and all accounting hereunder. Upon termination,
assets remaining after payment of all expenses shall be divided between the
parties as follows: 50% to GHS and 50% to KO.

 

7.                     Improvements to licensed products. Any improvements or
new discoveries pertaining to the specific Products, made by either party during
the term of this agreement, shall become part of this joint venture and be
incorporated into the Products and shall belong to the Joint Venture.

 

8.                     Operation of joint venture.

 

                        (a)        KO shall have full authority to manage the
joint venture, using its own facilities and staff. All production,
manufacturing, sales and advertising expenses shall be charged to the joint
venture at cost.

                        (b)        KO shall maintain all books and records of
the joint venture in auditable format under GAAP and draw all checks pertaining
to the joint venture which shall be kept separate and apart from its regular
business and shall be subject to the inspection and audit of GHS at all times
upon reasonable notice not less than 5 business days.

 

9.                     Arbitration. Any controversy or difference of opinion
related to this joint venture which cannot be mutually resolved by the parties
shall be settled by arbitration in accordance with the rules, then in effect, of
the American Arbitration Association and the decision of the arbitrator shall be
binding, in the venue of Denver, Colorado.

 

10.                   Confidential information. The Parties agree to protect
each other's confidential information provided as a result of this venture:

 

--------------------------------------------------------------------------------




                        (a)        "Confidential Information," as used in this
Section, means information that is not generally known and that is proprietary
to a Party or that the Part is obligated to treat as proprietary. This
information includes, without limitation:

 

                                    (i)         Trade secret information about
the Party and its products:

                                    (ii)        Information concerning the
Party's business as conducted or as it may conduct it in the future; and

                                    (iii)       Information concerning any of a
Party's past, current, or possible future products, including (without
limitation) information about the Party's research, development, engineering,
purchasing, manufacturing, accounting, marketing, selling, or leasing efforts.

 

                        (b)        Any information that a Party reasonably
considers Confidential Information, or that the Party treats as Confidential
Information will be presumed to be confidential Information (whether the Party
or other originated it and regardless of how it obtained it).

 

                        (c)        Except as required in its duties tot he
venture, neither party will, either during or after the term of this Agreement,
use or disclose Confidential Information to any person not authorized by the
other Party to receive it.

 

                        (d)        If this Agreement is terminated, each Party
will promptly turn over to the other all records and any compositions, articles,
devices, apparatus, and other items that disclose, describe, or embody
Confidential Information, including all copies, reproductions, and specimens of
the Confidential Information in its possession, regardless of who prepared them,
within 30 days. The rights of a Party set forth in this Section are in addition
to any rights of the Party with respect to protection of trade secrets or
Confidential Information arising out of the common or statutory laws of the
State of Colorado or any other state or any other country wherein the party may
from time to time perform services pursuant to this Agreement this Section shall
survive the termination or expiration of this Agreement.

 

            11.       Miscellaneous

 

(a)        Successors and Assigns.  This Agreement is binding on and ensures to
the benefit of Parties, its successors and assigns, all of which are included in
the term the "Party" as it is used in this Agreement.  Neither this Agreement
nor any duty or right hereunder will be assignable or otherwise transferable by
either party without the written consent of the other Party, except that a Party
may assign this Agreement in connection with a merger, consolidation,
assignment, sale or other disposition of substantially all of the party's its
assets or business.  This Agreement will be deemed materially breached by Party
if its successor or assign does not assume substantially all of the assigning or
merged Party's obligations under this Agreement.

--------------------------------------------------------------------------------


 

                                    (b)        Modification.  This Agreement may
be modified or amended only by a writing signed by both Parties.

 

(c)        Governing Law.  The laws of Colorado will govern the validity,
construction, and performance of this Agreement.  Any legal proceeding related
to this Agreement will be brought in an appropriate Colorado court, and both
Parties hereby consent to the exclusive jurisdiction of that court for this
purpose.

 

(d)        Construction.  Wherever possible, each provision of this Agreement
will be interpreted so that it is valid under the applicable law.  If any
provision of this Agreement is to any extent invalid under the applicable law,
that provision will still be effective to the extent it remains valid.  The
remainder of this Agreement also will continue to be valid, and the entire
Agreement will continue to be valid in other jurisdictions.

 

(e)        Waivers.  No failure or delay by either the Party in exercising any
right or remedy under this Agreement will waive any provision of the Agreement,
nor will any single or partial exercise by either the Party of any right or
remedy under this Agreement preclude either of them from otherwise or further
exercising these rights or remedies, or any other rights or remedies granted by
any law or any related document.

 

(f)         Captions.  The headings in this Agreement are for convenience only
and do not affect this Agreement's interpretation.

           

(g)        Entire Agreement.  This Agreement supersedes all previous and
contemporaneous oral negotiations, commitments, writings, and understandings
between the parties concerning the matters in this Agreement.

 

                        (h)        Legal Fees and Costs.  In the event that a
legal action is brought to enforce this agreement due to a breach the other
Party, the prevailing Party shall be entitled to attorney's fees and costs of
such action.

 

(i)         Notices.  All notices and other communications required or permitted
under this Agreement shall be in writing and sent by registered first-class
mail, postage prepaid, and shall be effective five days after mailing to the
addresses stated below.  These addresses may be changed at any time by like
notice.

--------------------------------------------------------------------------------


                                    In the case of the GreenHouse Solutions,
Inc.:              

           

                                               

                                    In the case of Koios
LLC:                    

 

            In witness whereof, the parties have signed this agreement on the
_____ day of ________________, 2015.

GreenHouse Solutions, Inc.                                           Koios LLC

A Nevada Corporation

 

 

By: ______________________________                  By:
____________________________

--------------------------------------------------------------------------------


SCHEDULE A

Nutritional Drink Description

 

KOIOS the drink is a mental performance/energy/fat burning RTD.  We use 11
specific ingredients that target brain function to give end users heightened
brain activity without the over use of stimulants.  Each ingredient has been
selected for their individual properties and years of medical research.  Each
ingredient also works well in combonation to create elevated brain funtion.  The
addition of Hemp Oil allows us to give our users a substance rich in Omegas
without the harmful side effects of mercury from fish oil products.

For the purpose of the attached agreement "KO" and "GHS" joint venture is
exclusively for a hemp derived drink and any further mutually agreed upon
products.